Stephens, J.
1. The Court of Appeals, as provided in an amendment of 1916 to the constitution (Ga. L. 1916, p. 19), has jurisdiction to review certain designated cases only from the superior courts, the city courts of Atlanta and Savannah, and “such other like courts as have been or • may hereafter be established in other cities,” and, also, as provided in an amendment of 1927 to the constitution (Ga. L. 1927, p. 117; Dillon v. Continental Trust Co., 179 Ga. 198, 175 S. E. 652), from certain other courts as the General Assembly may prescribe.
2. The municipal court of Savannah, which was established in the City of Savannah by acts of 1915 and 1927 (Ga. L. 1915, p. 124, Ga. L. *361927, p. 460), and acts amendatory thereof, not being one of the courts mentioned above, and there being no statute of the General Assembly of this ■ State authorizing a review by the Court of Appeals of cases decided in the municipal court of Savannah, the Court of Appeals has . no jurisdiction to review directly, on bill of exceptions, a judgment of the municipal court of Savannah.
Decided March 26, 1935.
W. G. Warnell, E. J. Goodwin, for plaintiff in error.
Hester & Ciarle, contra.
3. This case coming to this court on direct bill of exceptions from a judgment of the municipal court of Savannah dismissing an affidavit of illegality filed by the defendant in that court, the Court of Appeals has no jurisdiction to review the case, and the motion of the defendant in error to dismiss the writ of error for lack of jurisdiction is sustained.

Writ of error dismissed.


Jenkins, P. J., and Sutton, J., concur.